Case 2:18-cv-14166-RLR Document 120 Entered on FLSD Docket 09/21/2019 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                        Case No. 2:18-cv-14166-ROSENBERG/MAYNARD

 Joseph J. Thomas,

        Plaintiff,

 vs.

 The Northwestern Mutual Life
 Insurance Company, a Wisconsin
 corporation,

       Defendant.
 ____________________________/

                                    NOTICE OF SETTLEMENT

        Counsel for Plaintiff, Joseph J. Thomas and counsel for Defendant, The Northwestern

 Mutual Life Insurance Company submit this Notice of Settlement. The parties to this action have

 reached agreement on the terms of settlement of all claims that were or could have been raised in

 this matter and are in the process of preparing a formal settlement agreement and dismissal.

       Dated: September 20, 2019

       Respectfully submitted,

       /s/ Ashley J. Novander                            /s/ John E. Meagher___________

       Attorneys for Plaintiff                           Attorneys for Defendant
       Michael O’Haire, Esq.                             John E. Meagher, Esq.
       Florida Bar No. 059698                            Florida Bar No. 511099
       moh@oqc-law.com                                   jmeagher@shutts.com
       Ashley J. Novander, Esq.                          Jake Monk, Esq.
       Florida Bar No. 122234                            Florida Bar No. 100321
       ajn@oqc-law.com                                   jmonk@shutts.com
       O’Haire, Quinn, Casalino, Chartered               Shutts & Bowen, LLP
       3111 Cardinal Drive                               200 South Biscayne Blvd., Suite 4100
       Vero Beach, FL 32963                              Miami, FL 33131
       Phone: (772) 231-6900                             Phone: (305) 358-6300
Case 2:18-cv-14166-RLR Document 120 Entered on FLSD Docket 09/21/2019 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on this 21th day of September, 2019, I filed a true and correct
 copy of the foregoing document with the Clerk of Court using CM/ECF. I also certify that the
 foregoing document is being served this day on all counsel of record on the Service List below via
 transmission of Notices of Electronic Filing generated by CM/ECF.

                                                    /s/Ashley J. Novander, Esq.


                                         SERVICE LIST

 John E. Meagher, Esq.
 Jake Monk, Esq.
 jmeagher@shutts.com
 jmonk@shutts.com
 Shutts & Bowen, LLP
 200 South Biscayne Blvd., Suite 4100
 Miami, FL 33131
 Telephone: (305) 358-6300
 Attorneys for Defendant
